Citation Nr: 0635048	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-11 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for pancreatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from June 1969 to March 1972.  
He served in Vietnam from May 1970 until April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO).

The issue of entitlement to service connection for 
pancreatitis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no clear diagnosis of PTSD linked to a confirmed 
inservice stressor  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
have been satisfied by virtue of a letters sent to the 
veteran in November 2001 and August 2002.  

Because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with his claim.  The RO has contacted 
all of the medical providers listed by the appellant.   
Additionally, the veteran was afforded a March 2004 VA 
examination to determine whether he has PTSD related to 
service.  The examiner considered the reported stressor 
events and concluded that the veteran did not have PTSD 
related to stressors involving his military service.  While 
the veteran asserts that another opinion should be sought 
based on his recent submission of a statement from a fellow 
serviceman corroborating his account of an inservice 
stressor, the Board points out that such evidence would have 
little bearing on this matter as the March 2004 VA examiner 
did not question the veracity of the veteran's account of his 
inservice stressors, nor does the Board do so today.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Service connection for PTSD

The veteran contends that he has PTSD due to inservice 
stressor events.  He does not assert, nor does the evidence 
show, that he engaged in combat with the enemy.

The veteran reported inservice stressors that included firing 
his gun occasionally while on perimeter duty; knowing a 
friend who was wounded; drinking heavily; seeing children 
eating roaches; learning that the perimeter wire had been 
breached and seeing figures moving toward the base that were 
civilians; and being lunged at by another member of service 
with a knife.  He also reported post service trauma that he 
experienced as a deputy sheriff.  The Board notes that the 
veteran submitted a statement from a fellow soldier who 
corroborated the veteran's account involving the knife.  The 
veteran also reported another stressor event involving his 
being assaulted by another soldier.  

Assuming, arguendo, the occurrence of one or more of these 
reported stressor events, the Board will focus in this 
decision on whether the medical evidence supports the 
veteran's contention that he now has a clear diagnosis of 
PTSD due to an inservice stressor.
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  Regarding the first element, the United States 
Court of Appeals for Veterans Claims (Court) has stated that 
a "clear diagnosis" should be an "unequivocal" one.  Cohen 
v. Brown, 10 Vet. App 128, 139 (1997).  

In the instant case, while a PTSD diagnosis has been 
suggested by a Vet Center Counseling therapist, no 
psychiatric professional has provided a clear and unequivocal 
diagnosis of the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)).  

The Court has held that, in addition to demonstrating the 
existence of a stressor, the facts of a particular case must 
also establish that the alleged stressful event was 
sufficient to give rise to PTSD.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  Subsequently, the Court further elaborated 
on its analysis in Zarycki.  Specifically, the Court held 
that the sufficiency of the alleged stressor is a medical 
determination and that, therefore, the adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  West v. Brown, 7 Vet. App. 70 
(1994).  

The question before the Board is whether the veteran 
currently has PTSD, which is related to an in-service 
stressor event.  While the medical evidence reflects a 
difference of opinion as to whether the veteran currently has 
PTSD, the Board finds, as will be explained below, that the 
weight of the medical evidence is against such a finding.  

A November 1995 VA PTSD Program clinical note shows that the 
veteran was seen to determine whether he had PTSD.  It was 
noted that the veteran did not believe that he had PTSD.  He 
reported his military and post service history.  The events 
that he found disturbing during military service were being 
on guard duty and driving from base to base.  The veteran 
also reported post service trauma that he encountered as a 
police officer.  The examiner noted the absence of several 
criterion utilized to diagnose PTSD.  The examiner determined 
that the veteran did not have PTSD.   

In a December 2003 statement, a Vet Center counseling 
therapist reported that the veteran was seen for individual 
counseling.  This therapist indicated that the veteran 
exhibited various psychiatric manifestations that he 
attributed to PTSD.  

In March 2004, the veteran underwent VA examination to 
determine whether he had PTSD due to inservice stressor 
events.  In his detailed report, the examiner noted that he 
reviewed the veteran's claims file, including records from 
service and records of treatment through the Vet Center.  The 
examiner noted the veteran's medical history from childhood 
to the present.  He also reported the veteran's accounts of 
inservice and post service stressor events.  The examiner 
pointed out that the veteran was exposed to serious trauma 
subsequent to service in the performance of his duties as 
deputy sheriff.  Such trauma included a situation involving a 
man who committed suicide and having to remove a body from a 
fatal motor vehicle accident with a scoop shovel.  On mental 
status examination, it was noted that the veteran was alert, 
oriented, coherent, and cooperative.  He denied 
hallucinations and delusions and interpreted proverbs 
abstractly.  Eye contact and hygiene were good.  The veteran 
denied compulsive behaviors and his speech was reportedly 
fluent and free of abnormality.  Mood was euthymic, affect 
was broad and reactive, and some humor was appreciable.  The 
veteran reported he did not feel depressed often, but had 
nightmares that interrupted his sleep.  In his assessment, 
the examiner pointed out that while the veteran had bizarre 
nightmares about twice each month, the dreams were not about 
stressful incidents related to service.  He noted that the 
veteran reported anxiety when hearing Asians talking and 
nervousness around the smell of jet fuel.  The examiner also 
noted some mild hyper-vigilance and irritability.  In 
reporting the diagnostic assessment, the examiner noted that 
the veteran did not identify any military stressors besides 
the incident involving the near stabbing and only mentioned 
this as an afterthought.  The examiner added that the veteran 
did not report re-experiencing this event.  He indicated that 
the veteran's dreams and non-specific symptoms of PTSD 
(including irritability and anxiety) cannot be tied to a 
specific stressor.  The examiner concluded that the veteran 
did not meet the criteria for a military-related PTSD.  He 
added that the veteran may have some work-related PTSD or 
another anxiety disorder related to trauma encountered in his 
law enforcement career.  The diagnosis was anxiety disorder 
NOS (not otherwise specified), mild to moderate, related to 
post-military stressors.  

As stated above, the medical evidence reflects a difference 
of opinion as to whether the veteran currently has a clear 
diagnosis of  PTSD related to service.  In this case the 
Board finds the statement of the Vet Center therapist less 
than persuasive in light of the overall record.  The report 
was general and was not specific as what stressors the PTSD 
diagnosis was based upon.  Furthermore, it is unclear whether 
veteran's claims file, medical records or mental history were 
reviewed during his assessment.  The therapist did not 
comment on the veteran's post service history and the part 
that it played in the diagnostic assessment.  

In contrast, the March 2004 VA examiner's opinions were based 
on medical data and the documented medical history.  The VA 
examiner's report was very detailed and well written to 
include, citations of specific knowledge of veteran's 
medical, mental and relevant personal history, specific 
notations of the veteran's relevant active duty military 
history, discussion of post-service traumatic events, review 
of veteran's claims file, and specific notations of every 
aspect of the actual assessment.  The VA examiner thoroughly 
considered the possibility of the veteran's PTSD being 
related to service, and rejected that possibility based upon 
reasonable medical principles supported by the evidentiary 
record.  The Board places greater weight on the report of VA 
specialist, due to the fact that this examiner undertook a 
thorough review of the appellant's medical history, gave 
consideration of his history of exposure to traumatic events 
during and after service, reported a detailed evaluation of 
the veteran's symptoms, and a concluded with a solid medical 
opinion based on the review of the medical history and his 
own expertise.  See Willis v. Derwinski, 1 Vet. App. 66, 70 
(1991); Sklar v. Brown, 5 Vet. App. 140, 146 (1993).

The record includes lay statements of the veteran's spouse 
and another member of service.  The veteran's spouse 
described the veteran's day-to-day activities as well as, his 
behavior.  To the extent that the veteran and his spouse 
believe that the veteran meets the requirements for service 
connection for PTSD, their lay assertions of medical 
diagnosis and etiology cannot constitute evidence upon which 
to grant a claim for service connection.  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995). 

Accordingly, the preponderance of the evidence is against 
finding that the veteran currently has a clear diagnosis of 
PTSD that is related to active duty.  When the preponderance 
of evidence is against a claim, it must be denied.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied. 



REMAND

The veteran contends that he has pancreatitis as a result of 
his service-connected diabetes mellitus.  Private medical 
records relate that he was treated for acute pancreatitis in 
July 1999 and October 2000.  During treatment for 
pancreatitis in October 2000, diabetes mellitus was 
diagnosed.  A VA examination was conducted in November 2002.  
While the VA examiner opined that pancreatitis did not cause 
diabetes mellitus, there is no opinion of record regarding 
whether the veteran's service-connected diabetes mellitus 
caused or aggravated his pancreatic disorder.  Therefore 
further medical opinion is needed.  Prior to any opinion as 
to the etiology of the veteran's pancreatic disorder, any 
outstanding records of pertinent treatment should be 
obtained.

The case is REMANDED to the RO for the following development:

1.  Ask the veteran to identify any 
records of VA or private treatment for 
pancreatitis and complete any necessary 
release forms; thereafter, make attempts 
to obtain copies of any outstanding 
records of pertinent treatment.  
Specifically noted in this regard are 
records of any ongoing treatment since 
2004, the date of the most recent records 
on file.

2.  Then, make arrangements with the 
Louis E. Johnson VA Medical Center in 
Clarksburg, West Virginia, for the 
veteran's claims folder to be forwarded 
to the examiner who conducted the VA 
examination in November 2002 (or, if 
unavailable, to another appropriate VA 
reviewer) in order to review the claims 
folder.  The veteran's complete claims 
folder must be made available to the 
examiner.  The examiner should be asked 
to provide an opinion as to whether it is 
at least as likely as not (that is, a 
probability of 50 percent or better) that 
the veteran's pancreatic disability is 
either due to or aggravated by the 
veteran's diabetes mellitus or some other 
aspect of his military service.  A 
complete rational for any opinion 
expressed should be included in the 
report.  If it is determined that 
additional examination is needed in order 
to render an opinion, such examination 
should be scheduled.

3.  After the development requested above 
has been completed, the RO should again 
review the record as to this issue.  If 
any benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


